Exhibit 10.4.3

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into effective as
of this 12th day of March, 2019, by and between Middlefield Banc Corp., an Ohio
corporation (“Middlefield”), and Donald L. Stacy, its Senior Vice President,
Treasurer and Chief Financial Officer (the “Executive”).

WHEREAS, recognizing the contributions made and expected to be made by the
Executive to the profitability, growth, and financial strength of Middlefield
and subsidiaries, intending to assure itself of the current and future
continuity of management, intending to establish minimum severance benefits for
certain officers and other key employees, including the Executive, intending to
ensure that officers and other key employees are not practically disabled from
discharging their duties if a proposed or actual transaction involving a change
in control arises, and finally desiring to provide additional inducement for the
Executive to remain in the employment of Middlefield, Middlefield entered into a
Severance Agreement with the Executive dated as of January 7, 2008,

WHEREAS, Middlefield and the Executive intend that this Agreement replace the
January 7, 2008 Severance Agreement, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Middlefield, is contemplated insofar as
either of Middlefield or any of its subsidiaries is concerned.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. Change in Control. (a) If a Change in Control occurs before the Executive’s
employment termination, Middlefield shall make a lump-sum payment to the
Executive in cash in an amount equal to two and one-half (2.5) times the
Executive’s annual compensation. For this purpose annual compensation means
(x) the Executive’s annual base salary on the date of the Change in Control,
plus (y) the average of the cash bonus and cash incentive compensation earned
for the three calendar years immediately preceding the year in which the Change
in Control occurs, regardless of when the bonus or incentive compensation is
paid and regardless of whether the bonus or incentive compensation is subject to
elective deferral or vesting. Middlefield recognizes that the bonus and
incentive compensation earned by the Executive for a particular year’s service
might be paid in the year after the calendar year in which the bonus or
incentive compensation is earned. The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. The payment required under this section 1(a) is payable on the
date of the Change in Control. The Executive shall be entitled to a payment
under this section 1(a) on no more than one occasion.



--------------------------------------------------------------------------------

(b) If the Executive’s employment terminates within 24 months after the Change
in Control, Middlefield shall also (x) cause the Executive to become fully
vested in any non-qualified plans, programs, or arrangements in which the
Executive participated if the plan, program, or arrangement does not address the
effect of a change in control and (y) continue or cause to be continued life,
health, and disability insurance coverage substantially identical to the
coverage maintained for the Executive before termination and in accordance with
the same schedule prevailing before employment termination. The insurance
coverage may cease when the Executive becomes employed by another employer or 24
months after the Executive’s termination, whichever occurs first. If under the
terms of the life, health, or disability policy coverage maintained by
Middlefield it is not possible to continue the Executive’s coverage after
termination or if when employment termination occurs the Executive is a
specified employee within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and applicable guidance thereunder (“Code
Section 409A”), if the continued insurance benefit specified in this section
1(b) would be considered deferred compensation under Code Section 409A, and
finally if an exemption from the six-month delay requirement of Code
Section 409A(a)(2)(B)(i) is not available for that insurance benefit, instead of
continued insurance coverage under this section 1(b) Middlefield shall pay to
the Executive in a single lump sum an amount in cash equal to the present value
of the Employer’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
24 months. The lump-sum payment shall be made 30 days after employment
termination or, if a six-month delay is required by Code Section 409A, on the
first day of the seventh month after the month in which the Executive’s
employment terminates.

2. Change in Control Defined. For purposes of this Agreement the term Change in
Control means a change in the ownership of Middlefield, a change in the
effective control of Middlefield, or a change in the ownership of a substantial
portion of the assets of Middlefield, in each case as provided under Code
Section 409A and Treasury Rule 1.409A-3(i)(5), as the same may be amended from
time to time. For purposes of clarification and without intending to affect the
foregoing reference to Code Section 409A for the definition of Change in
Control, as of the effective date of this Agreement a Change in Control event as
defined in Treasury Rule 1.409A-3(i)(5) would include the following –

(a) Change in ownership: a change in ownership of Middlefield occurs on the date
any one person or group accumulates ownership of Middlefield stock constituting
more than 50% of the total fair market value or total voting power of
Middlefield stock, or

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Middlefield
stock possessing 30% or more of the total voting power of Middlefield stock, or
(y) a majority of Middlefield’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Middlefield’s board of directors, or



--------------------------------------------------------------------------------

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Middlefield’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Middlefield assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of Middlefield’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of Middlefield’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.

3. No Benefits After Termination with Cause. (a) Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates with Cause. For purposes
of this Agreement the term Cause means the Executive shall have committed any of
the following acts –

1) an act of fraud, embezzlement, or theft while employed by Middlefield or a
subsidiary, or conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or

2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Middlefield or a
subsidiary; willful or reckless failure by the Executive to adhere to
Middlefield’s or subsidiary’s written policies; intentional wrongful damage by
the Executive to the business or property of Middlefield or subsidiary,
including without limitation its reputation, which in Middlefield’s sole
judgment causes material harm to Middlefield or subsidiary; breach by the
Executive of fiduciary duties to Middlefield and its stockholders, whether in
the Executive’s capacity as an officer or as a director of Middlefield or
subsidiary, or

3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the affairs of Middlefield’s subsidiary bank or
banks by an order issued under section 8(e)(4) or (g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), or

4) intentional wrongful disclosure of secret processes or confidential
information of Middlefield or affiliates, which in Middlefield’s sole judgment
causes material harm to Middlefield or affiliates, or

5) any actions that have caused the Executive to be terminated for cause under
any employment agreement existing on the date hereof or hereafter entered into
between the Executive and Middlefield or a subsidiary, or

6) the occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of Middlefield or affiliates, under a blanket bond or other fidelity
or insurance policy covering directors, officers, or employees, or

7) intentional wrongful engagement in any competitive activity. For purposes of
this Agreement, competitive activity means the Executive’s participation,
without the consent of Middlefield’s board of directors, in the management of
any business enterprise if (x) the enterprise engages in substantial and direct
competition with



--------------------------------------------------------------------------------

Middlefield, (y) the enterprise’s revenues derived from any product or service
competitive with any product or service of Middlefield or a subsidiary amounted
to 10% or more of the enterprise’s revenues for its most recently completed
fiscal year, and (z) Middlefield’s revenues from the product or service amounted
to 10% of Middlefield’s revenues for its most recently completed fiscal year. A
competitive activity does not include mere ownership of securities in an
enterprise and the exercise of rights appurtenant thereto, provided the
Executive’s share ownership does not represent practical or legal control of the
enterprise. For this purpose, ownership of less than 5% of the enterprise’s
outstanding voting securities shall conclusively be presumed to be insufficient
for practical or legal control, and ownership of more than 50% shall
conclusively be presumed to constitute practical and legal control.

(b) For purposes of this Agreement, no act or failure to act on the Executive’s
part shall be deemed to have been intentional if it was due primarily to an
error in judgment or negligence. An act or failure to act on the Executive’s
part shall be considered intentional if it is not in good faith and if it is
without a reasonable belief that the action or failure to act is in
Middlefield’s best interests. Any act or failure to act based upon authority
granted by resolutions duly adopted by the board of directors or based upon the
advice of counsel for Middlefield shall be conclusively presumed to be in good
faith and in Middlefield’s best interests. For purposes of this Agreement the
term subsidiary means any entity in which Middlefield directly or indirectly
beneficially owns 50% or more of the outstanding voting securities.

4. No Benefits after Termination Because of Death or Disability. Despite
anything in this Agreement to the contrary, the Executive shall not be entitled
to benefits under this Agreement if the Executive dies while actively employed
by Middlefield or a subsidiary or if the Executive becomes totally disabled
while actively employed by Middlefield or a subsidiary. For purposes of this
Agreement, the term totally disabled means that because of injury or sickness
the Executive is unable to perform the Executive’s duties. The benefits, if any,
payable to the Executive or the Executive’s beneficiary or estate relating to
the Executive’s death or disability shall be determined solely by such benefit
plans or arrangements as Middlefield or subsidiary may have with the Executive
relating to death or disability, not by this Agreement.

5. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing on the effective date. On the first anniversary of
the effective date of this Agreement and on each anniversary thereafter, this
Agreement shall be extended automatically for one additional year, unless
Middlefield’s board of directors gives notice to the Executive in writing at
least 90 days before the anniversary that the term of this Agreement will not be
extended. If the board of directors determines not to extend the term, it shall
promptly notify the Executive. References herein to the term of this Agreement
mean the initial term and extensions of the initial term. If the board of
directors decides not to extend the term of this Agreement, this Agreement shall
nevertheless remain in force until its term expires.

6. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that (x) this Agreement is not a management or employment agreement
and (y) nothing in this Agreement shall give the Executive any rights or impose
any obligations to continued employment by Middlefield or any subsidiary or
successor of Middlefield.



--------------------------------------------------------------------------------

7. Payment of Legal Fees. Middlefield is aware that after a Change in Control
management could cause or attempt to cause Middlefield to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause Middlefield to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purposes of this Agreement would be frustrated. Middlefield desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. Middlefield desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) Middlefield has failed to
comply with any of its obligations under this Agreement, or (y) Middlefield or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, Middlefield irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at
Middlefield’s expense as provided in this section 7, to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against Middlefield or any director, officer, stockholder, or other person
affiliated with Middlefield, in any jurisdiction. Despite any existing or
previous attorney-client relationship between Middlefield and any counsel chosen
by the Executive under this section 7, Middlefield irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel and
Middlefield and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by Middlefield on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $400,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. Middlefield’s
obligation to pay the Executive’s legal fees under this section 7 operates
separately from and in addition to any legal fee reimbursement obligation
Middlefield may have with the Executive under any other agreement. Despite any
contrary provision of this Agreement however, Middlefield shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

8. Withholding of Taxes. Middlefield may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.

9. Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon Middlefield and any successor to Middlefield,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of Middlefield by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and Middlefield’s obligations
under this Agreement are not otherwise assignable,



--------------------------------------------------------------------------------

transferable, or delegable by Middlefield. By agreement in form and substance
satisfactory to the Executive, Middlefield shall require any successor to all or
substantially all of the business or assets of Middlefield expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
Middlefield would be required to perform had no succession occurred.

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other party, neither party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided in this section 9. Without limiting
the generality of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by Executive’s will or by
the laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 9, Middlefield shall have no liability
to pay any amount to the assignee or transferee.

10. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, or if delivered by a nationally recognized overnight delivery
service. Unless otherwise changed by notice, notice shall be properly addressed
to the Executive if addressed to the address of the Executive on the books and
records of Middlefield at the time of the delivery of the notice, and properly
addressed to Middlefield if addressed to the board of directors, Middlefield
Banc Corp., 15985 East High Street, Middlefield, Ohio, 44062-0035 Attention:
Corporate Secretary.

11. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.

12. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Middlefield. No waiver by either
party hereto at any time of any breach by the other party hereto or waiver of
compliance with any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

13. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent and solely to the
extent necessary to make it valid and enforceable.



--------------------------------------------------------------------------------

14. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such state.

15. Entire Agreement. This Agreement constitutes the entire agreement between
Middlefield and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. This Agreement replaces the January 7,
2008 Severance Agreement between Middlefield and the Executive.

16. No Mitigation Required. Middlefield hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers as a result of termination. Additionally, Middlefield
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Middlefield
further acknowledges that the payment of benefits by Middlefield under this
Agreement is reasonable and shall be liquidated damages. The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income,
earnings, or other benefits from any source whatsoever create any mitigation,
offset, reduction, or any other obligation on the part of the Executive
hereunder or otherwise.

17. Compliance with Internal Revenue Code Section 409A. (a) Interpretation. The
intent of the parties is that payments and benefits under this Agreement comply
with Code Section 409A or comply with an exemption of the application of Code
Section 409A and, accordingly, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. References in this Agreement to Code
Section 409A include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Code Section 409A.

(b) Action. Neither the Executive nor Middlefield shall take any action to
accelerate or delay the payment of any monies or provision of any benefits in
any matter which would not be in compliance with Code Section 409A.

(c) Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of this Agreement, references to a “termination”
or “termination of employment” or like references shall mean separation from
service. If the Executive is deemed on the date of separation from service with
Middlefield to be a “specified employee,” within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
Middlefield from time to time, or if none, the default methodology, then with
regard to any payment or benefit that is required to be delayed in compliance
with Code Section 409A(a)(2)(B), such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the



--------------------------------------------------------------------------------

six-month period measured from the date of the Executive’s separation from
service or (ii) the date of the Executive’s death. In the case of benefits
required to be delayed under Code Section 409A, however, the Executive may, to
the extent permissible under Code Section 409A, pay the cost of benefit
coverage, and thereby obtain benefits, during such six-month delay period and
then be reimbursed by Middlefield thereafter when delayed payments are made
pursuant to the next sentence. On the first day of the seventh month following
the date of the Executive’s separation from service or, if earlier, on the date
of the Executive’s death, all payments delayed pursuant to this section 17(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. If any cash payment is delayed under this section
17(c), then interest shall be paid on the amount delayed, with such interest to
be calculated at the prime rate reported in The Wall Street Journal for the date
of the Executive’s termination to the date of payment.

(d) Treatment of Installment Payments. If under this Agreement an amount is to
be paid in two or more installments, for purposes of Code Section 409A, each
installment shall be treated as a separate payment. In the event any payment
payable upon termination of employment would be exempt from Code Section 409A
under Treasury Rule 1.409A-1(b)(9)(iii) but for the amount of such payment, the
determination of the payments to the Executive that are exempt under such
provision shall be made by applying the exemption to payments based on
chronological order beginning with the payments paid closest in time on or after
such termination of employment.

(e) Payment Period. When, if ever, a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within ten (10) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of
Middlefield.

IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
as of the date first written above.

 

EXECUTIVE     MIDDLEFIELD BANC CORP.

 

    By:  

 

Donald L. Stacy       Thomas G. Caldwell     Its:   President and Chief
Executive Officer